In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-435 CR

NO. 09-03-436 CR

NO. 09-03-437 CR

____________________


JOHN LEE MELEBECK, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 87758, 88007 and 88186




MEMORANDUM OPINION (1)
	John Lee Melebeck was convicted of the offense of arson in Cause No. 87758, and
of the offense of burglary of a habitation in Cause Nos. 88007 and 88186.  Melebeck filed 
notice of appeal on September 11, 2003.  In each case, the trial court entered a
certification of the defendant's right to appeal in which the court certified that this is a
plea-bargain case, and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certifications have been provided to the Court of Appeals by
the district clerk.
	On September 16, 2003, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within thirty days of the date of the notices and
made part of the appellate records by October 16, 2003.  See Tex. R. App. P. 37.1.  The
records have not been supplemented with amended certifications.  Because a certification
that shows the defendant has the right of appeal has not been made part of the record, the
appeals must be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								PER CURIAM

Opinion Delivered October 30, 2003
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.